        Case 4:21-cv-02348 Document 2 Filed on 07/20/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

BENITA LEWIS heir to BINDA LEWIS,                 §
deceased,                                         §
                                                  §
     Plaintiff,                                   §          Civil Action No. 4:21-cv-02348
                                                  §
v.                                                §
                                                  §
DEUTSCHE BANK NATIONAL TRUST                      §
COMPANY, AS TRUSTEE FOR                           §
MORGAN STANLEY DEAN WITTER                        §
CAPITAL I INC. TRUST 2003-NC2,                    §
MORTGAGE PASS-THROUGH                             §
CERTIFICATES, SERIES 2003-NC-2,                   §
AND PHH MORTGAGE                                  §
CORPORATION,                                      §
                                                  §
     Defendants.
                     DEFENDANTS’ CERTIFICATE OF INTERESTED
                   PARTIES / CORPORATE DISCLOSURE STATEMENT

        Defendants Deutsche Bank National Trust Company, as Trustee for Morgan Stanley

Dean Witter Capital I Inc. Trust 2003-NC2, Mortgage Pass-Through Certificates, Series 2003-

NC2 (“Deutsche Bank”) and PHH Mortgage Corporation (“PHH” and together with Deutsche

Bank as “Defendants”) file this Certificate of Interested Parties/Corporate Disclosure Statement

and respectfully show as follows:

                                                 I.

         The following is a complete list of all persons, associations of persons and entities that

are financially interested in the outcome of the case, to Defendants’ knowledge:

        1. Benita Lewis
           Plaintiff
           c/o Brandy M. Alexander
           2502 La Branch Street
           Houston, Texas 77004
           832-360-2318


DEFENDANTS’ CERTIFICATE OF INTERESTED PARTIES / CORPORATE DISCLOSURE STATEMENT
MWZM#: 12-001965-670                                                         Page 1
     Case 4:21-cv-02348 Document 2 Filed on 07/20/21 in TXSD Page 2 of 3




         346-998-0886 (Fax)
         brandyalexander@alexanderpllc.com

      2. PHH Mortgage Corporation
         Defendant

         Defendant PHH Mortgage Corporation is a wholly owned subsidiary of PHH
         Corporation, which is a wholly owned subsidiary of Ocwen Financial Corporation, a
         publicly held company. No publicly held corporation owns more than ten percent
         (10%) of Ocwen Financial Corporation’s stock.

         Defendant
         c/o Mark D. Cronenwett
         Philip W. Danaher
         Mackie Wolf Zientz & Mann, P. C.
         14160 North Dallas Parkway, Suite 900
         Dallas, Texas 75254
         Telephone: (214) 635-2650

      3. Deutsche Bank National Trust Company, as Trustee for Morgan Stanley Dean Witter
         Capital I Inc. Trust 2003-NC2, Mortgage Pass-Through Certificates, Series 2003-
         NC2

         Deutsche Bank is a national banking association. Deutsche Bank, AG indirectly owns
         100% of Deutsche Bank through ownership of subsidiary companies. Deutsche Bank
         AG trades under the New York Stock Exchange under ticker symbol DB. No
         publicly-held company owns 10% or more of Deutsche Bank, AG’s stock.

         Defendant
         c/o Mark D. Cronenwett
         Philip W. Danaher
         Mackie Wolf Zientz & Mann, P. C.
         14160 North Dallas Parkway, Suite 900
         Dallas, Texas 75254
         Telephone: (214) 635-2650




DEFENDANTS’ CERTIFICATE OF INTERESTED PARTIES / CORPORATE DISCLOSURE STATEMENT
MWZM#: 12-001965-670                                                         Page 2
      Case 4:21-cv-02348 Document 2 Filed on 07/20/21 in TXSD Page 3 of 3




                                               Respectfully submitted,

                                               By: /s/ Mark D. Cronenwett
                                                 MARK D. CRONENWETT
                                                 Texas Bar No. 00787303
                                                 Southern District Bar No. 21340
                                                 mcronenwett@mwzmlaw.com

                                                  PHILIP W. DANAHER
                                                  Texas Bar No. 24078395
                                                  Southern District Bar No. 2023903
                                                  pdanaher@mwzmlaw.com

                                               MACKIE, WOLF, ZIENTZ & MANN, PC
                                               14160 N. Dallas Parkway, Suite 900
                                               Dallas, Texas 75254
                                               Telephone: (214) 635-2650
                                               Facsimile: (214) 635-2686

                                               ATTORNEYS FOR DEFENDANTS

                               CERTIFICATE OF SERVICE

       The undersigned further certifies that on July 20, 2021, a true and correct copy of the
foregoing document was delivered via E-Service to the following counsel of record:

Brandy M. Alexander
2502 La Branch Street
Houston, Texas 77004
832-360-2318
346-998-0886 (Fax)
brandyalexander@alexanderpllc.com

                                                  /s/ Mark D. Cronenwett
                                                  MARK D. CRONENWETT




DEFENDANTS’ CERTIFICATE OF INTERESTED PARTIES / CORPORATE DISCLOSURE STATEMENT
MWZM#: 12-001965-670                                                         Page 3
